DETAILED ACTION
	This is the first action on the merits. Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/04/2020 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following minor informality: in claim 9, “at least one battery back” in line 3 appears as if it should instead read “battery pack” or equivalent.
Appropriate correction is required.
Claim 9 is interpreted as if its reads “battery pack” instead of “battery back” for the purpose of examination below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “scalable relative to an intended increase and duration of additional power provided by the electric motor” in claim 10 is relative, which renders the claim indefinite. The phrase “scalable relative to an intended increase and duration of additional power provided by the electric motor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the examiner understands that any battery pack must at least be “scalable relative to an intended increase and duration of additional power provided by the electric motor” where a size or type of battery pack must at least be selected, and it is in unclear how to ascertain if the plurality of batteries in the battery pack are “scalable relative to an intended increase and duration of additional power provided by the electric motor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), in view of Bullock (US 2013/0328393 A1) and Roske (US 2018/0051782 A1).

	Regarding claim 1, Lo discloses a vehicle (In fig. 1 and starting in paragraph [0066], Lo discloses a hybrid vehicle 100; see also paragraph [0070], where Lo discloses that the vehicle may include, for example, dump truck bed actuators) 
comprising a power transmission system arranged for moving the vehicle, the power transmission system including a combustion engine (In fig. 1 and paragraph [0066], Lo discloses that the hybrid vehicle 100 includes an engine 102, such as an internal combustion engine capable of producing torque at an engine output shaft 104),
a transmission (In fig. 1 and paragraph [0066], Lo discloses a transmission 106 coupled to the engine output shaft 104 including a transmission output shaft 108 to convert the output speed and torque produced by the engine 102 at the engine output shaft 104 into suitable speed and torque ranges at the transmission output shaft 108 for providing power for operating the vehicle 100),
a drive shaft (In fig. 1 and paragraph [0067], Lo discloses that a gearbox 112 has an input 116 for receiving torque generated by the engine 102 and transmitted through the transmission to the transmission output shaft 108 coupled to a driveline shaft 118) and
at least one driving axle (In fig. 1 and paragraph [0069], Lo discloses that wheels 130 and 132 are coupled to a differential 134 by an axle 136 and the driveline shaft 118 transmits drive power through the differential 134 to the wheels 130 and 132),
wherein the transmission is arranged to transmit power provided by the combustion engine to the drive shaft (In fig. 1 and paragraph [0066], Lo discloses a transmission 106 coupled to the engine output shaft 104 including a transmission output shaft 108 to convert the output speed and torque produced by the engine 102 at the engine output shaft 104 into suitable speed and torque ranges at the transmission output shaft 108 for providing power for operating the vehicle 100; see also paragraph [0067], where Lo discloses that a gearbox 112 has an input 116 for receiving torque generated by the engine 102 and transmitted through the transmission to the transmission output shaft 108 coupled to a driveline shaft 118) and
the drive shaft is arranged to transmit the power to the at least one driving axle for moving the vehicle (In fig. 1 and paragraph [0069], Lo discloses that wheels 130 and 132 are coupled to a differential 134 by an axle 136 and the driveline shaft 118 transmits drive power through the differential 134 to the wheels 130 and 132), and
wherein the power transmission system of the vehicle includes at least one electric motor (In fig. 1 and paragraph [0068], Lo discloses an electric motor 114)
connected to the drive shaft for applying additional power to the drive shaft (In fig. 6 and paragraph [0094], Lo discloses that in a hybrid drive mode, the electric motor 114 generates a motor torque transmitted through hollow shaft 206, to the sun gear 222, transmitted through the plurality of planet gears 228 to the planet carrier 226, and thus to the driveline shaft 118 (to the drive shaft from the electric motor via planetary gear system)) and
at least one energy storing device for supplying electric energy to the electric motor (In fig. 1 and paragraph [0068], Lo discloses that electrical power for operating the electric motor is provided by an energy storage element 122),
the electric motor being arranged to surround the drive shaft and the drive shaft is connected to a rotor of the electric motor in such a way that the drive shaft is arranged to provide an axis of the electric motor (In paragraph [0078], Lo discloses that the electric motor 114 includes a rotor 200 with a bore 208 to accommodate the driveline shaft 118; see fig. 3 below where the electric motor 114 is coaxial to the driveline shaft 118).

    PNG
    media_image1.png
    439
    520
    media_image1.png
    Greyscale

Figure 3 of Lo (US 2015/0008057 A1)
	Lo does not explicitly disclose wherein the vehicle is a mining dumper; and
wherein the power transmission system of the mining dumper includes at least one electric motor connected to the drive shaft for applying additional power directly to the drive shaft.
However, Bullock teaches wherein the vehicle is a mining dumper (In for example paragraphs [0067] and [0090], Bullock teaches using a hybrid system including both a combustion engine and electric motor which for supplying power to drive a heavy mining dump truck).
Bullock is considered to be analogous to the claimed invention in that they both pertain to utilizing a hybrid system for driving a mining dump truck. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the power transmission system as disclosed by Lo in a mining dump truck as taught by Bullock, where Lo already discloses that the vehicle including the power transmission system may include, for example, dump truck bed actuators in paragraph [0070]. Its implementation would be advantageous in that, for example, electrical energy may be supplied to the dump truck to assist in uphill travel as suggested by Bullock in paragraph [0075], and where utilizing a hybrid system can for example reduce fuel usage by usage of the electric motor as suggested by Bullock in paragraph [0091].
The combination of Lo and Bullock does not explicitly disclose wherein the power transmission system of the mining dumper includes at least one electric motor connected to the drive shaft for applying additional power directly to the drive shaft.
However, Roske teaches wherein the power transmission system of the mining dumper includes at least one electric motor connected to the drive shaft for applying additional power directly to the drive shaft (In paragraph [0017], Roske teaches an electric motor with a rotationally fixed stator and a rotatable rotor, with the rotor, for example, in direct connection to the drive shaft wherein the rotor is in a direct, rotationally fixed attachment to the drive shaft and the electric motor is arranged coaxially to the drive shaft).
Roske is considered to be analogous to the claimed invention in that they both pertain to utilizing an electric motor to directly supply a drive shaft with power. It would be obvious to a person having ordinary skill in the art before the effective filing date to arrange the rotor of the electric motor and the drive shaft of the vehicle and power transmission system as disclosed by Lo and Bullock in a direct, rotationally fixed attachment as taught by Roske, where doing so is advantageous in that, for example, the energy loss between the motor and the drive shaft can be minimized without intervening elements.

Regarding claim 2, Lo further discloses at least one control unit arranged for controlling an operation of the electric motor (In paragraph [0070], Lo discloses that vehicle 100 further includes a controller 150 for controlling operation of the vehicle, where the controller 150 receives signals from and transmits control signals to an inverter 124, wherein inverter 124 controls operation of the motor by controlling the power provided to the input 120 to cause the motor to generate a desired torque).

Regarding claim 4, the combination of Lo and Bullock further discloses wherein the electric motor is controlled to apply the additional power to the drive shaft at least for assisting the moving of the mining dumper uphill (The examiner understands that any additional power applied to the drive shaft by the electric motor as disclosed by the combination of Lo and Bullock may at least inherently be “for assisting the moving of the mining dumper uphill”; see also paragraph [0095] of Lo, where Lo discloses that in hybrid drive the amount of drive power required between the engine 102 and motor 114 is apportioned in accordance with vehicle operating conditions such as the grade of the terrain being traversed; see also paragraph [0075] of Bullock where Bullock teaches that additional energy to assist dump trucks during uphill travel is supplied by the electric motor).

Regarding claim 5, Lo further discloses wherein the electric motor is arranged to be operated as a generator for recharging the at least one energy storing device during an engine braking of the mining dumper (In paragraphs [0088], [0091], and [0095] for example, Lo discloses that the electric motor 114 may be configured with a regenerative braking mode, where the motor 114 is configured to act as a generator, using the rotor 200 to act as a load on the driveline shaft 118 to maintain or reduce the speed of the vehicle 100 while converting kinetic energy of the vehicle into electrical power for charging the energy storage element 122).

Regarding claim 9, Lo further discloses wherein the at least one energy storing device (In fig. 1 and paragraph [0068], Lo discloses that electrical power for operating the electric motor is provided by an energy storage element 122) includes at least one battery pack including at least one rechargeable battery (In paragraph [0123], Lo discloses that the energy storage element 122 may be a vehicle battery; see also paragraphs [0088], [0091], and [0095] for example, where Lo discloses that the electric motor 114 may be configured with a regenerative braking mode for charging the energy storage element 122).

Regarding claim 11, Lo discloses a method for intensifying a moving of a vehicle, the method comprising:
transmitting, by a transmission of the vehicle power provided by a combustion engine of the vehicle to a drive shaft of the vehicle and by the drive shaft to at least one driving axle of the vehicle for moving the vehicle (In fig. 1 and paragraph [0066-0069], Lo discloses that the hybrid vehicle 100 includes an engine 102, such as an internal combustion engine capable of producing torque at an engine output shaft 104, a transmission 106 coupled to the engine output shaft 104 including a transmission output shaft 108 to convert the output speed and torque produced by the engine 102 at the engine output shaft 104 into suitable speed and torque ranges at the transmission output shaft 108 for providing power for operating the vehicle 100, a gearbox 112 that has an input 116 for receiving torque generated by the engine 102 and transmitted through the transmission to the transmission output shaft 108 coupled to a driveline shaft 118, and wheels 130 and 132 that are coupled to a differential 134 by an axle 136 and the driveline shaft 118 transmits drive power through the differential 134 to the wheels 130 and 132); and
applying additional power directly to the drive shaft by at least one electric motor connected to the drive shaft for intensifying the moving of the vehicle (In fig. 6 and paragraphs [0093-0094], Lo discloses that in a hybrid drive mode power for operating the vehicle 100 is provided by both the combustion engine 102 and electric motor 114, where the electric motor 114 generates a motor torque transmitted through hollow shaft 206, to the sun gear 222, transmitted through the plurality of planet gears 228 to the planet carrier 226, and thus to the driveline shaft 118 (to the drive shaft from the electric motor via planetary gear system)), the electric motor being arranged to surround the drive shaft and the drive shaft being connected to a rotor of the electric motor in such a way that the drive shaft is arranged to provide an axis of the electric motor (In paragraph [0078], Lo discloses that the electric motor 114 includes a rotor 200 with a bore 208 to accommodate the driveline shaft 118; see fig. 3 below where the electric motor 114 is coaxial to the driveline shaft 118).

    PNG
    media_image1.png
    439
    520
    media_image1.png
    Greyscale

Figure 3 of Lo (US 2015/0008057 A1)
Although Lo discloses that the vehicle may include, for example, dump truck bed actuators in paragraph [0070], Lo does not explicitly disclose wherein the vehicle is a mining dumper; and wherein the method comprises:
applying additional power directly to the drive shaft by at least one electric motor connected to the drive shaft for intensifying the moving of the vehicle.
However, Bullock teaches wherein the vehicle is a mining dumper (In for example paragraphs [0067] and [0090], Bullock teaches using a hybrid system including both a combustion engine and electric motor which for supplying power to drive a heavy mining dump truck).
Bullock is considered to be analogous to the claimed invention in that they both pertain to utilizing a hybrid system for driving a mining dump truck. It would be obvious to a person having ordinary skill in the art before the teachings of Bullock with the method of Lo, where Lo already discloses that the vehicle including the power transmission system may include, for example, dump truck bed actuators in paragraph [0070]. Its implementation would be advantageous in that, for example, electrical energy may be supplied to the dump truck to assist in uphill travel as suggested by Bullock in paragraph [0075], and where utilizing a hybrid system can for example reduce fuel usage by usage of the electric motor as suggested by Bullock in paragraph [0091].
The combination of Lo and Bullock does not explicitly disclose wherein the method comprises:
applying additional power directly to the drive shaft by at least one electric motor connected to the drive shaft for intensifying the moving of the vehicle.
However, Roske teaches applying additional power directly to the drive shaft by at least one electric motor connected to the drive shaft for intensifying the moving of the vehicle (In paragraph [0017], Roske teaches an electric motor with a rotationally fixed stator and a rotatable rotor, with the rotor, for example, in direct connection to the drive shaft wherein the rotor is in a direct, rotationally fixed attachment to the drive shaft and the electric motor is arranged coaxially to the drive shaft).
Roske is considered to be analogous to the claimed invention in that they both pertain to utilizing an electric motor to directly supply a drive shaft with power. It would be obvious to a person having ordinary skill in the art before the effective filing date to implement the teachings of Roske with the method of Lo and Bullock, where doing so is advantageous in that, for example, the energy loss between the motor and the drive shaft can be minimized without intervening elements.

Regarding claim 13, Lo further discloses recharging at least one rechargeable battery in a battery pack by using the electric motor as a generator during an engine braking of the mining dumper (In paragraph [0123], Lo discloses that the energy storage element 122 may be a vehicle battery; in paragraphs [0088], [0091], and [0095] for example, Lo discloses that the electric motor 114 may be configured with a regenerative braking mode, where the motor 114 is configured to act as a generator, using the rotor 200 to act as a load on the driveline shaft 118 to maintain or reduce the speed of the vehicle 100 while converting kinetic energy of the vehicle into electrical power for charging the energy storage element 122).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), Bullock (US 2013/0328393 A1), and Roske (US 2018/0051782 A1), in view of Kamiya (JP 2011161991 A).

Regarding claim 3, the combination of Lo, Bullock, and Roske does not explicitly disclose comprising at least one sensor arranged for measuring a rotation speed of the drive shaft, wherein the electric motor is controlled to output an increase in torque at the measured rotation speed of the drive shaft.
However, Kamiya teaches comprising at least one sensor arranged for measuring a rotation speed of the drive shaft (In paragraph [0030] of the provided machine translation, Kamiya teaches that a rotational speed sensor 34 outputs the rotational speed of the drive shaft 14), wherein the electric motor is controlled to output an increase in torque at the measured rotation speed of the drive shaft (In paragraph [0030] of the provided machine translation, Kamiya teaches that torque control of the motor generators (electric motor(s)) is performed based on the inputs such as rotation speed of the drive shaft 14, and, for example, when the vehicle required torque increases or the rotational speed of the drive shaft 14 increases, the target rotational speed is set high).
Kamiya is considered to be analogous to the claimed invention in that they both pertain to controlling an increase of torque output by the electric motor based on a rotation speed of the drive shaft detected by a sensor. It would be obvious to implement the teachings of Kamiya with the mining dumper as disclosed by the combination of Lo, Bullock, and Roske, where detecting directly detecting the rotational speed of the drive shaft and subsequently controlling the applied torque by the electric motor ensures that the desired speed and acceleration of the vehicle can be more accurately achieved and maintained.

Regarding claim 12, the combination of Lo, Bullock, and Roske does not explicitly disclose controlling the operation of the electric motor with at least one control unit on a basis of a torque control principle by measuring a rotation speed of the drive shaft and controlling the electric motor to output an increase in torque at the measured rotation speed of the drive shaft.
However, Kamiya teaches comprising at least controlling the operation of the electric motor with at least one control unit (In paragraph [0030] of the provided machine translation, Kamiya teaches a hybrid electronic control device to operate the motor generators (electric motor(s)) via motor ECU 24) on a basis of a torque control principle by measuring a rotation speed of the drive shaft and controlling the electric motor to output an increase in torque at the measured rotation speed of the drive shaft. (In paragraph [0030] of the provided machine translation, Kamiya teaches that torque control of the motor generators (electric motor(s)) is performed based on the inputs such as rotation speed of the drive shaft 14, and, for example, when the vehicle required torque increases or the rotational speed of the drive shaft 14 increases, the target rotational speed is set high).
Kamiya is considered to be analogous to the claimed invention in that they both pertain to controlling an increase of torque output by the electric motor based on a rotation speed of the drive shaft detected by a sensor. It would be obvious to implement the teachings of Kamiya with the method as disclosed by the combination of Lo, Bullock, and Roske, where detecting directly detecting the rotational speed of the drive shaft and subsequently controlling the applied torque by the electric motor ensures that the desired speed and acceleration of the vehicle can be more accurately achieved and maintained.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), Bullock (US 2013/0328393 A1), and Roske (US 2018/0051782 A1), in view of Pandit (US 2016/0207522 A1).
The combination of Lo, Bullock, and Roske does not explicitly disclose at least one charging circuit arranged to connect to an electric power source external to the mining dumper for recharging the at least one energy storing device.
However, Pandit teaches at least one charging circuit arranged to connect to an electric power source external to the mining dumper for recharging the at least one energy storing device (In paragraph [0028], Pandit teaches that the hybrid electric vehicle includes a battery pack 103 which may be charged using a charging outpost stationed in parking areas, for example).
Pandit is considered to be analogous to the claimed invention in that they both pertain to charging batteries for a hybrid vehicle’s electric motor using an external source. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pandit with the mining dumper as disclosed by the combination of Lo, Bullock, and Roske, where charging rechargeable batteries using an external source is well known in the art. Allowing the batteries to be recharged via an external source is advantageous in that, for example, the batteries do not need to be replaced or removed when they are depleted, making usage of the vehicle more convenient for the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), Bullock (US 2013/0328393 A1), and Roske (US 2018/0051782 A1), in view of Winkler (US 2014/0346862 A1).
The combination of Lo, Bullock, and Roske further comprising at least one disengaging clutch for disconnecting the drive shaft from the at least one driving axle.
However, Winkler teaches comprising at least one disengaging clutch for disconnecting the drive shaft from the at least one driving axle (In fig.4 below and in paragraph [0029], Winkler teaches that a clutch 15b is used as a disconnect device to disconnect the combustion engine 18, electric motor 2, and corresponding drive shaft from drive axles 13 and drive wheels 14).

    PNG
    media_image2.png
    499
    577
    media_image2.png
    Greyscale

Figure 4 of Winkler (US 2014/0346862 A1)
	Winkler is considered to be analogous to the claimed invention in that they both pertain to providing a clutch to disconnect the drive shaft with engine and electric motor from the drive axels. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of  Winkler with the mining dumper as disclosed by the combination of Lo, Bullock, and Roske, where doing so prevents “resulting rotation movements of the rotor associated with the electric motor 2 from causing the motor vehicle 1 to start moving” during charging of energy storage device 4, as suggested by Winkler.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), Bullock (US 2013/0328393 A1), Roske (US 2018/0051782 A1), and Winkler (US 2014/0346862 A1), in view of Yui (US 2018/0362015 A1).
Although in paragraphs [0106-0107] Lo discloses a stationary power generation mode for charging the storage element 122 by providing power form the engine 102 (combustion engine), and in paragraph [0029] Winkler teaches disconnecting the clutch 15b during charging of the energy storage device 4 to prevent movement of the vehicle, the combination of Lo, Bullock, Roske, and Winkler does not explicitly disclose wherein the at least one disengaging clutch is arranged to be opened for disconnecting the drive shaft from each driving axle and that the combustion engine is arranged to operate through the transmission and the drive shaft the electric motor to operate as a generator for recharging the at least one energy storing device during an idle running of the mining dumper.
However, Yui teaches wherein the at least one disengaging clutch is arranged to be opened for disconnecting the drive shaft from each driving axle and that the combustion engine is arranged to operate through the transmission and the drive shaft the electric motor to operate as a generator for recharging the at least one energy storing device during an idle running of the mining dumper (In paragraph [0038], Yui teaches that “in a state where the clutch CL is disengaged, the internal combustion engine ENG drives the first rotating electric machine MG1 as a generator”).
Yui is considered to be analogous to the claimed invention in that they both pertain to disengaging a clutch to allow a combustion engine to drive an electric motor and operate as a generator. It would be obvious to operate the mining dumper as disclosed by the combination of Lo, Bullock, Roske, and Winkler by implementing the teachings of Yui, where doing so allows the energy storage device to be recharged during idling without moving the vehicle. This is advantageous in that energy from the combustion engine can be stored in the energy storage device for later use when the mining dumper is stationary or idling, maximizing the amount of power available to the electric motors for operating the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2015/0008057 A1), Bullock (US 2013/0328393 A1), and Roske (US 2018/0051782 A1), in view of Wuensche (US 2018/0013111 A1).
	Although in paragraph [0123], Lo discloses that the energy storage element 122 may be a vehicle battery, and in paragraph [0068], Bullock teaches that the mining dumper contains a battery pack (comprised of multiple batteries), and although the examiner understands that the specific characteristics of the battery pack will likely be selected relative to an intended use of the vehicle, the combination of Lo, Bullock, and Roske does not explicitly disclose comprising a plurality of rechargeable batteries in the battery pack being scalable relative to an intended increase and duration of additional power provided by the electric motor.
However, Wuensche teaches comprising a plurality of rechargeable batteries in the battery pack being scalable relative to an intended increase and duration of additional power provided by the electric motor (In paragraph [0005], Wuensche teaches that a rechargeable battery module for a hybrid vehicle may contain a number of unit battery cells depending on a desired amount of power).
Wuensche is considered to be analogous to the claimed invention in that they both pertain to scaling the size of a rechargeable battery based on a desired amount of power from a vehicle, for example. It would be obvious to a person having ordinary skill in the art before the effective filing date to select the size of the battery pack as disclosed by the combination of Lo, Bullock, and Roske, based on the desired amount of power as taught by Wuensche, where doing so ensures that the vehicle has enough power available to perform its intended function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miwa (US 2018/0202385 A1) teaches that in a hybrid vehicle, when the torque is smaller than the driver requested torque, the electric motor is controlled so as to output a torque corresponding to a difference between the torque and the driver request torque.
Lauffer (US 2016/0339779 A1) teaches a hybrid vehicle with a clutch and wheel disconnects to decouple the engine and motor output.
LeBeau (US 2012/0013132 A1) teaches that the batteries of a hybrid vehicle system may vary in type and number depending on the size and function of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665